Title: From George Washington to Nicholas Way, 6 September 1778
From: Washington, George
To: Way, Nicholas


          
            sir
            White Plains Septr 6: 1778
          
          In the Brig. Symmetry, taken in the course of the last Winter at Wilmington, there were
            several Medical manuscripts, belonging to a Mr Boyce, Surgeon of the 15th British
            Regiment—For these Mr Boyce applied to me and obtained my promise that they should be
              returned. I am now much concerned to find, that after
            so much time has elapsed—and after his politeness, in consenting that they might be
            copied, that they have not been sent him and that there are some difficulties made
            against doing it. I am told the Manuscripts are at present in your hands; If it is the
            case, Sir, I must request the favor of you to transmit ’em either to me or to General
            Smallwood by the first safe conveyance, that they may be sent to New York by a flag. I
            am sir Yr Most Obedt servt
          
            Go: Washington
          
        